ALBERT V. BRYAN, Circuit Judge
(dissenting in part).
I would direct the District Court now to refuse the writ.
Despite the representation — and almost the insistence — of both sides that on remand no additional evidence will be offered, the Court now remands to allow the introduction of further evidence. Moreover, the parties agree that the rights of the appellants may be decided on the present record. True, an appeals court generally defers to the trial court for a decision of an issue not first resolved there, but the concessions just mentioned show that the reason for the conventional procedure does not obtain. Moreover, the urgency for an immediate determination of this intra-military problem is recognized by the Court, and emphasized by the facts of the case.
The factual basis on which the appellants were confined is set forth in the affidavit of Colonel Maertens, who ordered the confinement, as follows:
“On the evening of 20 March 1969, I was advised that an incident had occurred in the area of B Company which involved between 100 and 200 soldiers. The following day I personally conducted an investigation from 0900 to 1700 hours. I learned that a group of soldiers gathered on the grass outside B Company and began to shout their views on a variety of subjects including the Army, the war in Vietnam, and economic conditions in the United States, to soldiers in the barracks looking out the windows. Some 100-200 soldiers were spectators. There was open ridicule and defiance of the United States Army and lawful authority. Gestures were publicly made which mocked the military salute and substituted the “Black Power” salute. A good deal of tension developed, and the situation became explosive. My Brigade Duty Officer, 1LT Austin, attempted to quell the disturbance. His orders to stop the demonstration and return to barracks were disobeyed, and he was openly mocked and ridiculed.
“I initially determined that the plaintiffs in the case of Chaparro et al v. Resor et al [D.C., 298 F.Supp. 1164], had committed violations of the Uniform Code of Military Justice during the foregoing incident. Accordingly, upon the recommendation of their company commander I decided to place Privates Pulley, Rudder, Cole, and Chaparro in pretrial confinement. I did so because I felt this was necessary to assure their presence at a possible subsequent court-martial and because of the seriousness of their misconduct. * * * ” (Accents added.)
* * * -X- X- *
“As noted above, I decided to restrain plaintiffs because of the seriousness of the offenses and also to insure their presence at any possible future court-martial. In making my decision the past military records of the plaintiffs were of importance. For example Plaintiff Joseph Cole had received two ‘Article 15s’ (which is defined as non judicial punishment for a violation of the Uniform Code of Military Justice), the first for being absent without leave in violation of Article 86 of the Code, and the second for breaking the restriction imposed upon him as punishment for the violation of Article 86. The records of Plaintiff Delmar Thomas disclosed that he had been absent without leave in violation of Article 86 on two occasions: on 21 October 1968 and again on 19 January 1969. Plaintiff Pulley had been convicted of wilfully disobeying a lawful order by a Summary Court-Martial, in violation of Article 92 of the Code.”
*449Notably, the affiant swears he personally investigated the incident. He describes the situation as “explosive”. Further, he points out that several of the appellants had been convicted of absences without leave (AWOL). This would indicate the advisability of confinement to secure their presence at trial. Yet on remand we suggest to the District Court, in effect, to question these conclusions, with permission to substitute its view for that of Colonel Maertens: His was a considered judgment, and although reviewable by the civil courts, the authorities hold unanimously that it should not be disturbed unless he is shown to have abused his power. Nothing of the sort has been demonstrated here.
He acted altogether within the law. Article 10 of the Uniform Code of Military Justice, 10 U.S.C. § 810, empowered him to order “arrest or confinement, as circumstances may require”. The Manual for Courts-Martial, § 20c, allowed confinement when “deemed necessary to insure the presence of the accused at the trial or because of the seriousness of the offense charged”. Surely, these provisions vest, and indeed impose a discretion in the responsible officer to act whenever the circumstances seem to him to demand action.
The letter written by Colonel Maertens to appellants’ counsel before their petition was filed and before the affidavit was made in no way detracts from or is inconsistent with the sworn averments of the affidavit. He wrote that the confinement was justified because “in my judgment, the good order and the welfare of my entire brigade were seriously jeopardized”. Additionally, he refers to the “seriousness of the alleged offenses”.
If on this showing, the order of a commanding officer may be overturned, then the discipline so necessary in the military — and particularly in the face of the Viet Nam conflict — is dealt a crippling blow.